Case 3:21-mj-00153-CHL Document 5 Filed 03/22/21 Page 1 of 9 PageID #: 18



                                                                                      CLOSED
                        U.S. District Court
              Western District of Kentucky (Louisville)
  CRIMINAL DOCKET FOR CASE #: 3:21−mj−00153−CHL All Defendants

Case title: USA v. Orangias                             Date Filed: 03/18/2021
                                                        Date Terminated: 03/22/2021

Assigned to: Magistrate Judge
Colin H. Lindsay

Defendant (1)
Michael Orangias                  represented by Laura R. Wyrosdick
TERMINATED: 03/22/2021                           Western Kentucky Federal Community Defender,
                                                 Inc.
                                                 629 Fourth Avenue, Suite 200
                                                 Louisville, KY 40202
                                                 502−584−0525
                                                 Fax: 502−584−2808
                                                 Email: laura_wyrosdick@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Public Defender or Community
                                                 Defender Appointment

Pending Counts                                  Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
Removal from District of
Columbia



Plaintiff

                                                                                                1
Case 3:21-mj-00153-CHL Document 5 Filed 03/22/21 Page 2 of 9 PageID #: 19



USA                                          represented by Joshua D. Judd
                                                            U.S. Attorney Office − Louisville
                                                            717 W. Broadway
                                                            Louisville, KY 40202
                                                            502−625−7049
                                                            Email: joshua.judd@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Retained

Date Filed   # Page Docket Text
03/18/2021           Arrest (Rule 5) of Michael Orangias. (DLW) (Entered: 03/22/2021)
03/18/2021   1       Rule 5 Documents Received from District of Columbia, Case Number
                     1:21−mj−00315 as to Michael Orangias. (DLW) (Entered: 03/22/2021)
03/18/2021           Proceedings held before Magistrate Judge Colin H. Lindsay: Initial Appearance
                     via video conference in Rule 5(c)(3) Proceedings as to Michael Orangias held on
                     3/18/2021. (Court Reporter: Digitally Recorded.) (DLW) (Entered: 03/22/2021)
03/18/2021   4    5 Unsecured APPEARANCE Bond Entered as to Michael Orangias in amount of
                    $25,000. (DLW) (Entered: 03/22/2021)
03/22/2021   2    3 ORDER by Magistrate Judge Colin H. Lindsay on 3/19/2021 as to Michael
                    Orangias: Initial Appearance via video conference on a Sealed Complaint from
                    the District of Columbia was held on 3/18/2021. The Complaint was
                    UNSEALED by motion. The Court appointed the Office of the Federal Defender
                    to represent Defendant. Assistant Federal Defender Laura R. Wyrosdick was
                    present on the video conference and accepted the appointment. Defendant is
                    released on a $25,000 secured bond with an order setting conditions of release.
                    Defendant shall report to District of Columbia for further proceedings on
                    3/24/2021 at 1:00 p.m. via video conference. cc: Counsel, USM, USDC−DC
                    (DLW) (Entered: 03/22/2021)
03/22/2021   3       Notice to District of Columbia of a Rule 5 or Rule 32.1 Initial Appearance as to
                     Michael Orangias. Your case number is: 1:21−mj−00315. Docket sheet and
                     documents attached. Restricted documents will sent by separate email to Court.
                     Request for certified copies of documents should be sent to
                     kywdml_CRAssignment@kywd.uscourts.gov. (DLW) (Entered: 03/22/2021)




                                                                                                        2
       Case3:21-mj-00153-CHL
      Case  3:21-mj-00153-CHL Document
                               Document52 Filed
                                           Filed03/22/21
                                                 03/22/21 Page
                                                           Page31ofof92PageID
                                                                         PageID
                                                                              #: 7
                                                                                 20




                                United States District Court
                                Western District of Kentucky
                                       at Louisville

UNITED STATES OF AMERICA                                                                  PLAINTIFF

VS.                                                    CRIMINAL ACTION NUMBER: 3:21-MJ-153

MICHAEL ORANGIAS                                                                         DEFENDANT

                                                ORDER

       The above-styled case came before the undersigned on March 18, 2021 via video conference for

an initial appearance on a Sealed Complaint from the District of Columbia (Case Number 1:21MJ-315).

Assistant United States Attorney Josh Judd appeared on behalf of the United States. The defendant was

present, in custody, at the Oldham County Jail. The proceeding was digitally recorded.

       The United States made an oral motion to unseal the Complaint. Accordingly,

       IT IS HEREBY ORDERED that the motion is GRANTED and the Complaint is UNSEALED.

       The defendant acknowledged his identity, was furnished with a copy of Complaint, was advised

of the nature of the charges contained therein and was advised of his rights.

       The Court questioned the defendant under oath regarding his ability to afford counsel and found

him eligible for appointed counsel. The Court appointed the Office of Federal Defender. Assistant

Federal Defender Laura Wyrosdick was present on the video conference and accepted the appointment.

       The defendant, through counsel, waived his right to a preliminary hearing in the Western District

of Kentucky.

       The United States did not seek detention. Accordingly,

       IT IS HEREBY ORDERED that the defendant is released on a $25,000 secured bond with an

order setting conditions of release.




                                                                                                           3
       Case3:21-mj-00153-CHL
      Case  3:21-mj-00153-CHL Document
                               Document52 Filed
                                           Filed03/22/21
                                                 03/22/21 Page
                                                           Page42ofof92PageID
                                                                         PageID
                                                                              #: 8
                                                                                 21




       IT IS HEREBY ORDERED that the defendant shall report to District of Columbia for further

proceedings on March 24, 2021 at 1:00 p.m. via video conference. The undersigned’s Case Manager

will provide the Zoom link to counsel via email.


         March 19, 2021




cc: Counsel, USM, USDC-D.C.
:40




                                                                                                  4
Case3:21-mj-00153-CHL
Case 3:21-mj-00153-CHL Document
                       Document54 Filed
                                  Filed03/22/21
                                        03/18/21 Page
                                                 Page51of
                                                       of95PageID
                                                            PageID#:13
                                                                     22


                                                                  FILED
                                                                -$0(6-9,/7-5,
                                                                     CLERK
                                                                   3/18/21
                                                            U.S. DISTRICT COURT
                                                         WESTERN DISTRICT OF KENTUCKY




                                                                                        5
Case3:21-mj-00153-CHL
Case 3:21-mj-00153-CHL Document
                       Document54 Filed
                                  Filed03/22/21
                                        03/18/21 Page
                                                 Page62of
                                                       of95PageID
                                                            PageID#:14
                                                                     23




                                                                          6
Case3:21-mj-00153-CHL
Case 3:21-mj-00153-CHL Document
                       Document54 Filed
                                  Filed03/22/21
                                        03/18/21 Page
                                                 Page73of
                                                       of95PageID
                                                            PageID#:15
                                                                     24




                                                                          7
Case3:21-mj-00153-CHL
Case 3:21-mj-00153-CHL Document
                       Document54 Filed
                                  Filed03/22/21
                                        03/18/21 Page
                                                 Page84of
                                                       of95PageID
                                                            PageID#:16
                                                                     25




                                                                          8
Case3:21-mj-00153-CHL
Case 3:21-mj-00153-CHL Document
                       Document54 Filed
                                  Filed03/22/21
                                        03/18/21 Page
                                                 Page95of
                                                       of95PageID
                                                            PageID#:17
                                                                     26




                                                                          9
